Citation Nr: 1544226	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for disfigurement of the lips.

2. Entitlement to an initial rating higher than 10 percent for residuals of head trauma.

3. Entitlement to an initial rating higher than 10 percent than bilateral hearing loss.

4. Entitlement to an initial compensable rating for a deviated nasal septum.

5. Entitlement to service connection for a visual disability.

6. Entitlement to service connection for a right shoulder condition.

7. Entitlement to service connection for a right ankle condition.

8. Entitlement to service connection for sleep apnea.
9. Entitlement to service connection for hepatitis.

10. Entitlement to service connection for a heart condition.

11. Entitlement to an initial compensable rating for limited movement of the jaw.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1961 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In April 2014, the RO granted the Veteran's claim for a sinus disorder.  This action constituted a full grant of the benefits sought, and the claim for service connection for a sinus condition is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2015.

The issues of entitlement to service connection for a heart condition and entitlement to an initial compensable rating for limited movement of the jaw are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2013, the Veteran withdrew the claims for an initial rating higher 10 percent for disfigurement of the lips, an initial rating higher than 10 percent for residuals of head trauma, initial rating higher than 10 percent than bilateral hearing loss, an initial compensable rating for a deviated nasal septum, service connection for a visual disability, service connection for a right shoulder condition, service connection for a right ankle condition, to service connection for sleep apnea, service connection for hepatitis, service connection for a heart condition, and an initial compensable rating for limitation of movement of the jaw.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of the claims for an initial rating higher 10 percent for disfigurement of the lips, an initial rating higher than 10 percent for residuals of head trauma, initial rating higher than 10 percent than bilateral hearing loss, an initial compensable rating for a deviated nasal septum, service connection for a visual disability, service connection for a right shoulder condition, service connection for a right ankle condition, to service connection for sleep apnea, service connection for hepatitis, service connection for a heart condition, and an initial compensable rating for limitation of movement of the jaw.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2013 phone conference with the RO, the Veteran indicated his desire to withdraw the claims for an initial rating higher 10 percent for disfigurement of the lips, an initial rating higher than 10 percent for residuals of head trauma, initial rating higher than 10 percent than bilateral hearing loss, an initial compensable rating for a deviated nasal septum, service connection for a visual disability, service connection for a right shoulder condition, service connection for a right ankle condition, to service connection for sleep apnea, service connection for hepatitis, service connection for a heart condition, and an initial compensable rating for limitation of movement of the jaw.  Accordingly, this was reduced to writing in a September 2013 report by the RO.  See 38 C.F.R. § 20.204(b) (2015).  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to these issues is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning these claims, and the appeal of these claims is dismissed.  Id.  

ORDER

Entitlement to an initial rating higher than 10 percent for disfigurement of the lips is dismissed.

Entitlement to an initial rating higher than 10 percent for residuals of head trauma is dismissed.

Entitlement to an initial rating higher than 10 percent than bilateral hearing loss is dismissed.

Entitlement to an initial compensable rating for a deviated nasal septum is dismissed.

Entitlement to service connection for a visual disability is dismissed.

Entitlement to service connection for a right shoulder condition is dismissed.

Entitlement to service connection for a right ankle condition is dismissed.

Entitlement to service connection for sleep apnea is dismissed.

Entitlement to service connection for hepatitis is dismissed.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision on the Veteran's claim for service connection for a low back condition. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Regarding the Veteran's claim for a heart condition, he had a VA examination in September 2013.  The examiner observed that the Veteran's stress test was inconclusive, but opined that if he did have coronary artery disease (CAD), that it would be secondary to his service-connected posttraumatic stress disorder (PTSD).  In a February 2014 addendum, the examiner opined that the Veteran did not have a diagnosed heart condition.  Subsequently, in March 2015, the Veteran submitted private medical treatment records and a private medical opinion from Dr. B.T. stating that the Veteran had ischemic heart disease, but needed further testing.  Accordingly, further medical comment is necessary before deciding this claim.

A review of the records reflects that the Veteran underwent the last relevant VA examination in July 2012 concerning his service-connected limited movement of the jaw.  He has indicated that this disability has worsened.  Accordingly, the Board finds that the Veteran must be afforded new VA examination to determine the current level of severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to the disabilities on appeal.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. After these treatment records have been obtained, please schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed heart condition.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions: Has the Veteran developed a heart condition?  If so, please specify the diagnosis or diagnoses.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused or aggravated by the Veteran's PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Please schedule the Veteran for the appropriate VA examination to reassess the severity of the service-connected limited movement of the jaw.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  All pertinent symptomatology and findings must be reported in detail; any indicated diagnostic tests and studies must be accomplished. 

A complete rationale for all opinions must be provided. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded. If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


